   Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 1 of 19 PageID #: 808



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON


 IN RE: ETHICON, INC., PELVIC
 REPAIR SYSTEM PRODUCTS                                   Master File No. 2:12-MD-02327
 LIABILITY LITIGATION                                               MDL 2327


 THIS DOCUMENT RELATES TO:                                    JOSEPH R. GOODWIN
                                                              U.S. DISTRICT JUDGE

 Barbara & Gary Smith v. Ethicon,
 Inc., et. al.
 Case No. 2:12-cv-04791



                              AMENDED NOTICE OF DEPOSITION

TO: ALL COUNSEL OF RECORD

       PLEASE TAKE NOTICE that the undersigned attorneys for defendant Ethicon, Inc.

pursuant to FED. R. ClV. P. 30 and the procedures set forth In Re: Ethicon Inc., Pelvic Repair

System Products Liability Litigation, MDL No. 2327, will take the deposition upon oral

examination of the following person on the date, at the time and at the place set forth below:



           Deponent                         Location                 Date             Time
       Daniel Elliott, M.D.         The Westin Minneapolis          8/31/19         3:00 p.m.
                                    88 South 6th Street
                                    Minneapolis, MN 55402




       PLEASE TAKE FURTHER NOTICE that the person to be examined is required to

produce any document reviewed by the deponent, prior to the commencement of the deposition
   Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 2 of 19 PageID #: 809
to prepare for the deposition and/or to refresh the deponent’s recollection regarding the facts of

this case, as well as all documents requested on Schedule A.

       PLEASE TAKE FURTHER NOTICE that a copy of Pretrial Order No. 38, “Deposition

Protocol,” is attached for the deponent’s review.

       Dated: August 23, 2019
                                               Respectfully submitted,


                                              Isl William M. Gage_________
                                              William M. Gage (MS Bar #8691)
                                              Butler Snow LLP
                                              1020 Highland Colony Parkway
                                              Suite 1400 (39157)
                                              P.O. Box 6010
                                              Ridgeland, MS 39158-6010
                                              (601) 985-4561
                                              william.gage@butlersnow.com

                                              Isl Susan M. Robinson_____
                                              Susan M. Robinson (W. Va. Bar #5169)
                                              Thomas Combs & Spann PLLC
                                              300 Summers Street
                                              Suite 1380 (25301)
                                              P.O. Box 3824
                                              Charleston, WV 24338
                                              (304) 414-1800
                                               srobinson@tcspllc.com
 Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 3 of 19 PageID #: 810
                                          SCHEDULE A

                                          DEFINITIONS

        1.     “You” or “Your” refers to the deponent.

       2.      “Plaintiff’ refers to each of the Plaintiffs referenced in the above styled cases.

       3.      The word “and” and the word “or” shall, where the context permits, be construed

to mean “and/or.”

       4.      The terms “relating to” and “related to” mean in whole or in part or in any way

constituting, containing, concerning, embodying, evidencing, reflecting, describing, analyzing,

identifying, stating, dealing with, referring to or pertaining to.

       5.      Words used in the singular shall, where the context permits, include the plural,

and words used in the plural shall, where the context permits, include the singular.

       6.      The use of a verb tense shall be construed as the use of that verb in all other tenses.

       7.      The term “Communication,” as used in these Requests, is intended to have the

broadest possible meaning and shall include any contact or act by which information or

knowledge is transmitted or conveyed between two or more persons and includes, without

limitation: (1) written contact, including but not limited to letters, memoranda, PowerPoint

presentations, email, text message, telegram, telex, internet-based meetings, or other written or

electronic Document or files; (2) oral contact, whether by face-to-face meetings, internet-based

meetings, video conferences, telephonic conversations, or otherwise; and (3) nonverbal acts

intended to communicate or convey any meaning, understanding or other message.

       8.      As used throughout, “Document” means any written or graphic matter however

produced or reproduced. “Document” also includes writings of every kind, source, and

authorship, both originals and all non-identical copies thereof, in Your possession, custody, or


                                                  3
   Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 4 of 19 PageID #: 811



control, or known by You to exist, irrespective of whether the writing is one intended for or

transmitted internally by You, or intended for or transmitted to any other person or entity,

including without limitation any government agency, department, administrative entity, or

personnel. The term shall include handwritten, typewritten, printed, photocopied, photographic,

or recorded matter. It shall include communications in words, symbols, pictures, sound

recordings, films, tapes, and information stored in, or accessible through, computer or other

information storage or retrieval systems, together with the codes and/or programming instructions

and other materials necessary to understand and use such systems. For purposes of illustration

and not limitation, the term shall include: correspondence; transcriptions of testimony; letters;

notes; reports; papers; files; books; records; contracts; agreements; telegrams; teletypes and other

communications    sent or received;      diaries;       calendars;   logs;   circulars;   announcements;

advertisements; instructions; schedules; minutes; summaries; notes and other records and

recordings of any conferences, meetings, visits, statements,                 interviews, or telephone

conversations; bills; statements and other records of obligations and expenditures; canceled

checks; vouchers; receipts and other records of payments; ledgers; journals; balance sheets; profit

and loss statements; interviews; affidavits; printed matter (including published books, articles,

speeches, and newspaper clippings); press releases; charts; drawings; specifications; manuals;

brochures; parts lists; memoranda of all kinds to and from any persons, agencies, or entities;

technical and engineering reports; evaluations; advises; recommendations; commentaries;

conclusions; studies; test plans; procedures; data; reports, results, and conclusions; records of

administrative, technical, and financial actions taken or recommended; and all other materials the

contents of which relate to, discuss, consider, or otherwise refer to the subject matter of the

particular discovery requested. “Document” also means and includes all


                                                    4
   Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 5 of 19 PageID #: 812



original and non-identical copies of any papers, books, accounts, writings, drawings, graphs,

charts, photographs, phone-records, recordings or other data compilations from which

information can be obtained, translated, if necessary, by You through detection devices into

reasonably usable form, and tangible things. These terms also include any communications

passing between Your agents, representatives, or employees.

                             II.     DOCUMENT REQUESTS

         1.      All Documents, including but not limited to calculations, correspondence, data,

calendar entries, notes and other materials, reflecting the compensation to be paid to You for

study and testimony in this case.

        2.       All Documents, including but not limited to calculations, correspondence, data,

calendar entries, notes and other materials, reflecting the compensation a) paid to You to date;

and b) due to be paid to You once a bill is prepared for Your study and testimony, in connection

with providing expert opinions in any pelvic mesh litigation in the last four years, in which You

have been submitted a report and/or been disclosed as an expert witness for a plaintiff.

        3.       A copy of an up-to-date Curriculum Vitae.

        4.       If not included in Your up-to-date Curriculum Vitae, a complete list of Your

publications, including but not limited to treatises, articles, journals, editorials, texts, abstracts,

CLE or CME materials, PowerPoints, and seminar materials.

        5.      A complete list of all other cases in which You have testified as an expert or by

deposition in the last four years.

        6.      Copies of all medical records on the Plaintiff in Your possession.

        7.      Copies of any deposition testimony relating to this case in Your possession.

        8.      All Documents, including but not limited to graphics, testing, recordings,


                                                    5
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 6 of 19 PageID #: 813



spreadsheets, databases, data in any other form, work papers, and notes, whether preliminary or

final, prepared by or at Your direction reflecting facts, factual assessments or assumptions,

beliefs, or medical information on the Plaintiff relating to Your opinions in this case.

        9.       All Documents, including but not limited to graphics, testing, recordings,

spreadsheets, databases, data in any other form, work papers, and notes, whether preliminary or

final, prepared by or at Your direction reflecting facts, factual assessments or assumptions, or

beliefs relating to any other pelvic mesh cases involving the Prolift, TVT, and TVT-0 products.

         10.     All final reports prepared in connection with Your expected testimony in
this case.

         11.     All final reports prepared in connection with Your role as a testifying expert in

any other pelvic mesh cases involving Prolift, TVT, TVT-O, and/or other pelvic mesh products.

         12.     All Documents, including reports, summaries of data, studies, or other

Documentation, reflecting testing done by You relating to this case.

        13.      All Documents, including reports, summaries of data, studies, or other

Documentation, reflecting testing done by You relating to any other pelvic mesh case involving

Prolift, Prolift+M, Prosima, TVT, TVT-O, and/or other pelvic mesh products.

        14.      All Documents related to any physical examination or treatment by You of

the Plaintiff.

        15.      Any and all Documents relating to or reflecting any communication involving

You and any of the Plaintiffs health care providers.

        16.      Any and all Documents relating to or reflecting any communication involving

You and any of the Plaintiffs other experts, including but not limited to other experts’

disclosures, reports, or deposition testimony that You have been provided.

        17.      Any and all Documents, records, literature and data or information of any kind

                                                6
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 7 of 19 PageID #: 814



reviewed or considered by or made available to You, whether You did or did not rely on such

Documents, records, literature and data or information.

        18.    All literature, published or unpublished, consulted by You in connection with Your

opinions in this case, including all literature that supports or fails to support Your opinions.

        19.    All depositions, pleadings, court opinions, or other records that were summarized

for You or otherwise made available for Your review in connection with Your expected testimony

in this case or in any pelvic mesh case involving the Prolifit, Prolift +M, Prosima, TVT, TVT-0

and other Ethicon pelvic mesh products.

        20.    All photographs or other images, including photos of the Plaintiff or products,

taken by or for You that relate to Your opinions in this case.

        21.    All graphics or charts prepared by You or at Your direction for use at deposition

and/or trial in this case.

        22.    Any Ethicon products in Your possession or Ethicon products belonging to You

that You have placed in the possession of others.

        23.    All Documents, including but not limited to protocols, interim results, reports of

adverse events, informed consents, investigator brochures, final results, publications, materials

and minutes for any study meeting, and communications with patients, health authorities,

sponsors, investigators, or institutional review boards, relating to any clinical trial and/or

epidemiological study concerning pelvic mesh, pelvic organ prolapse, or stress urinary

incontinence in which You participated in any capacity, such as an investigator, safety monitor,

advisor, or study committee member.

       24.     All Documents or communications relating to any publications, proposed

publications, or draft submissions for publication authored by You relating to pelvic mesh,

pelvic organ prolapse, or stress urinary incontinence.


                                                  7
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 8 of 19 PageID #: 815



        25.     All Documents relating to presentations or lectures given by You or to which You

contributed relating to pelvic mesh products, pelvic organ prolapse, and/or stress urinary

incontinence.

        26.     All communications from or to You relating to any professional medical society

with respect to pelvic mesh, pelvic mesh products, pelvic organ prolapse, stress urinary

incontinence, position statements, studies, editorials, and/or publications.

        27.     Copies of any letters, brochures, promotions, websites, or other Documents in

which You advertise or discuss Your work or availability as an expert or consultant in litigation.

       28.   Copies of the syllabus and texts used in any classes taught by You in the past five
Years regarding mesh products.

        29.     All transcripts of prior testimony, statements or presentations given by You in any

proceeding before the Food and Drug Administration, the Drug Enforcement Agency, the United

States House of Representatives, Wall Street, Financial Analysis, national Pharmaceutical

Association Meetings, and on local or national television.

        30.     A copy of Your complete file in this case.

        31.     Any communications between You and counsel for the Plaintiff, to the extent that

such communications:

                a.     Relate to Your compensation;

                b.     Identify facts or data that You were provided and that You considered in

                       forming Your opinions; or

                c.     Identify assumptions that Plaintiffs counsel provided You and that You

                       relied on in forming Your opinions.

       32.      Any and all documents, including time sheets, time records, invoices, billing

records, and payments (including outstanding time which has not been billed) that record or

                                                  8
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 9 of 19 PageID #: 816



document that work performed, time spent, and all payments received by You in connection

with any and all cases involving pelvic mesh products.

       33.    All Documents reflecting, for the five-year period before Your deposition, for all

lawsuits or legal proceedings in any court or agency in which any plaintiff or other claimant

alleged injury caused by any pelvic mesh product:

              a.      The total number of hours You worked as an expert witness or litigation

                      consultant.

              b.      The hourly rate You charged or will charge those plaintiffs or claimants

                      or the range of hourly rates if the rate varied over time or from one case

                      to another.

              c.      Any fee arrangements You have or had with any of those plaintiffs

                      or claimants other than payment of an hourly fee.

              d.      The total dollar amount You billed to all of those plaintiffs or claimants

                      combined.

              e.      The total dollar amount You were paid by all of those plaintiffs or

                      claimants combined.

              f.      The total dollar amount You have accrued but have not yet billed to all of

                     those plaintiffs or claimants combined.

              g.     The total dollar amount of additional fees You expect to receive in the

                     future from all of those plaintiffs or claimants combined.




                                                9
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 10 of 19 PageID #: 817




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON


IN RE: ETHICON, INC. PELVIC                                Master File No. 2:12-MD-02327
REPAIR SYSTEM PRODUCTS                                             MDL No. 2327
LIABILITY LITIGATION

                                                              JOSEPH R. GOODWIN
THIS DOCUMENT RELATES TO ALL                                  U.S. DISTRICT JUDGE
CASES


                                      PRETRIAL ORDER # 38
                                        (Deposition Protocol)

         Pursuant to the parties’ agreement, it is ORDERED that the following deposition

protocol shall be followed in depositions conducted in the above-referenced MDL:

A.      Deposition Notices

         1.      This Order applies to all depositions in MDL-2327, which will be noticed and

conducted pursuant to Fed. R. Civ. P. 30 and this Order.

         2.      This Order, in its entirety, shall be attached to any non-party subpoena or

deposition notice.

         3.      In order to arrange for adequate deposition space, counsel who wish to attend a

deposition noticed in MDL 2327 shall provide one week’s advance notice to Plaintiffs’ Lead

Counsel and Defendants’ Lead Counsel of their intention to attend in person and the reason for

the additional attendees’ presence.

B.      Cross-Notices Between State Court Cases and These Proceedings

         1.     Depositions originally noticed in this MDL may be cross-noticed in appropriate

state court cases.
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 11 of 19 PageID #: 818



c.     Number of Depositions Allowed


        1.    Any Federal Rule of Civil Procedure and/or Local Rule purporting to limit the

number of depositions shall not apply in this MDL proceeding. If either side believes that the

other is taking unnecessary or irrelevant depositions they may bring the issue to the Court for

appropriate resolution, after first making a good faith effort to resolve the issue without the

Court’s involvement.

D.     Scheduling of Depositions

        1.     Plaintiffs’ and Defendants’ Lead Counsel shall attempt to establish by mutual

agreement, a schedule for depositions in this MDL that reflects a sequencing consistent with (a) the

availability of documents from among those produced by the parties and third parties; (b) the

objective of not subjecting any person to repeated depositions; (c) the need to preserve relevant

testimony; and (d) the schedule established by this Order. Counsel for the parties will attempt to

coordinate the scheduling of depositions as much as possible. Lead and Liaison Counsel shall be

responsible for providing posted notice of any deposition in this MDL to counsel.


       2.      Absent exigent circumstances, as a general rule, no witness should be deposed in

this MDL proceeding on the same subject more than once. The parties may agree to designate a

30(b)(6) witness also in his or her individual capacity. A party seeking to take a second

deposition of a witness in this MDL shall provide the opposing party its basis for an exception.

Second depositions on new subject matter shall be permitted only upon consent of the parties or

an Order of this Court issued for good cause shown. The transcript of any deposition(s) of

current or former Ethicon or J&J company witnesses or representatives taken in the New Jersey

Litigation or any other related State or Federal action(s) prior to the date of this Order shall be

provided to Plaintiffs’ Liaison Counsel upon their request, and may be utilized by the parties in

                                                 2
     Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 12 of 19 PageID #: 819



MDL 2327 as if the deposition were originally taken in these proceedings. Ordinarily, current or

former employees of Ethicon or J&J first deposed in the New Jersey Litigation shall not be

deposed again in this MDL. If the deposition of any current or former Ethicon or J&J witness, not

previously deposed in the MDL but who was deposed in the New Jersey litigation, is noticed in

the MDL proceedings, the MDL attorneys taking the second deposition shall not ask questions

duplicative of those in the first deposition. Nothing in this Order shall preclude the parties from

seeking leave of Court to re-depose a particular witness, even on a topic(s) covered in the first

deposition, if good cause is established. The parties agree to use their best efforts to resolve issues

related to requests for a second deposition of a given witness before involving the Court.

         3.     If counsel are unable to resolve any disputes regarding the timing and scheduling

of depositions after good faith efforts, they may present those disputes to the Court for resolution.


         4.     For depositions that are not plaintiff specific, each side shall be notified at least

forty-five (45) days in advance of a deposition, absent agreement by the parties otherwise, time

constraints due to orders by the Court, or by leave of Court.

         5.     For any notice of deposition where there is an accompanying request for the

production of documents, Defendants shall, within 10 days of receipt of such notice, alert

Plaintiffs’ Liaison Counsel of any reason that the requested documents cannot be produced a

minimum of 14 days prior to the date noticed for the deposition.

E.      Location of Depositions

         1.    The parties shall endeavor to schedule all depositions at locations within a

reasonable distance from the residence of the deponent, or at such other location as is agreed to

by all counsel involved and the deponent.




                                                  3
 Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 13 of 19 PageID #: 820




F.         Attendance at Deposition

           1.     While a deponent is being examined about any information subject to the

Protective Order entered in this litigation, persons to whom disclosure is not authorized shall be

excluded. Unnecessary attendance at depositions is discouraged.

G.         Conduct of Depositions

            1.    Based on the number of Plaintiffs and Plaintiffs’ counsel involved in this

litigation, Plaintiffs should ordinarily designate one attorney for the MDL to conduct the

principal examination of each deponent, and examination by other Plaintiffs’ attorneys on

behalf of the MDL should be limited to matters not previously covered. Counsel for Plaintiffs

shall cooperate so that examinations by multiple attorneys for the MDL do not exceed the

allotted time.

           2.     All deposition objections are reserved, except as to the form of the question and

responsiveness of the answer. Counsel shall otherwise comply with Fed. R. Civ. P. 30(d)(1)

concerning objections at depositions. An objection by one party reserves the objection for all

parties.

H.         Deposition Disputes

           1.    Disputes arising during depositions that cannot be resolved by agreement and that,

if not immediately resolved, will significantly disrupt the discovery schedule, require

rescheduling of the deposition, or possibly result in the need to conduct a supplemental

deposition, shall be presented to Judge Goodwin or Magistrate Judge Stanley or Magistrate Judge

Eifert by telephone. In the event Judge Goodwin, Magistrate Judge Stanley and Magistrate Judge

Eifert are not available, all efforts will be made to continue the deposition with full reservation of

rights of the interrogation for a ruling at the earliest possible time.




                                                    4
     Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 14 of 19 PageID #: 821



I.      Duration of Depositions

         1.      The time limitations on depositions imposed by Fed. R. Civ. P. 30(d)(1) shall

apply in the MDL unless the parties agree to a different time limitation in the MDL or the Court

establishes a different time limitation.

J.      Use of Depositions

         1.      Depositions may, under the conditions prescribed in Fed. R. Civ. P. 32(a)(l)-(4)

or as otherwise permitted by the Federal Rules of Evidence, be used against any party (including

parties later added and parties in cases subsequently filed in or transferred or removed to this

Court that become part of this MDL) who: (a) was present or represented (including by Lead

Counsel or an attorney designated by Lead Counsel) at the deposition; (b) had reasonable notice

thereof; or (c) within thirty (30) days after the filing of the deposition (or within sixty (60) days

after becoming a party in this Court to an action that is part of this MDL), fails to show just cause

why such deposition should not be usable against such party.

K.      Depositions of Treating Physicians

         1.      The parties agree that each side will have a reasonable opportunity to question the

deponent treating physician. To that end, if a treating physician limits the time for a deposition,

the parties will work together to ensure that each side receives adequate time during the time

allotted to question the treating physician.

         2.      At least 48 hours prior to the deposition of a treating physician, Plaintiffs must

disclose to defense counsel the documents to be used at the deposition which were produced by

the Defendant.

L.      Supplemental Depositions

         Each party not present or represented at a deposition (including parties later added and

parties in cases subsequently filed in, removed to, or transferred to this Court) may, within thirty

                                                  5
  Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 15 of 19 PageID #: 822




(30) days after the filing of the deposition (or within sixty (60) days after becoming a party in

this Court in any action that is a part of this litigation), request permission from the court to

conduct a supplemental deposition of the deponent. If permitted, the deposition shall be treated as

the resumption of the deposition originally noticed. Such examination shall not be repetitive of

the prior examination of said deponent.

        The Court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327 which shall

apply to each member case previously transferred to, removed to, or filed in this district, which

includes counsel in all member cases up to and including civil action number 2:13-cv-02529. In

cases subsequently filed in this district, a copy of the most recent pretrial order will be provided

by the Clerk to counsel appearing in each new action at the time of filing of the complaint. In

cases subsequently removed or transferred to this court, a copy of the most recent pretrial order

will be provided by the Clerk to counsel appearing in each new action upon removal or transfer.

It shall be the responsibility of the parties to review and abide by all pretrial orders previously

entered by the court. The orders may be accessed through the CM/ECF system or the court's

website at www.wvsd.uscourts.gov.


                                              ENTER: February 19, 2013




                               ,T0lffi^^G0bDWlN              /
                                 UNITED STATES DISTRICT JUDGE




                                                 6
 Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 16 of 19 PageID #: 823




                            CERTIFICATE OF SERVICE


       I hereby certify that on August 23, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to CM/ECF participants registered to receive service in this

MDL.


                                          /s/ William M. Gage
     Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 17 of 19 PageID #: 824




AO 88A (Rev. 02/14) Subpoena to Testify n< n Deposition in ;i Civil Action


                                        United States District Court
                                                                             for the
                                                        Southern District of West Virginia
               Barbara SI Gary Smith:                                          ^
                               Plaintiff'                                      )
                                v.                                                                   }   Civil Action No.2:12-cv-0479t
                       Ethicon, Inc., et al.                                   )
              _____ __ _      Defendant
                                        _                 __ _                 )
                                                                               )


                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
                                                                        Daniel Elliott, M.D.

                                                        (Name ofperson to whom this subpoena is directed)

     Ilf Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


    ——The-Westln--Minneapolis
 1 lace: 88 South 6th Street                                                             Date and Time:
           Minneapolis, MN 55402                                                                8/31/2019 @3:00 p.m.

                                                                                   via stenograhic
          The deposition will be recorded by this method:

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
               8/23/2019
Date:
                                  CLERK OF COURT
                                                                                           OR
                                                                                                              William M, Gage
                                            Signature ofClerk or Deputy Clerk                                 A Homey's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Wiliam M. Gage
Butler Snow, LLP, 1020 Highland Colony Pkwy, Suite 1400__________ , who issues or requests this subpoena, are:
Ridgeiand, MS 39157; 601 -948-5711; wlijtam,gage@butfersnow.com

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
      Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 18 of 19 PageID #: 825




AO 88A (Rev. 02/M) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.                2:13-CV-27279


                                                           PROOF OF SERVICE
                            (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindtvlthml and tide. ifany)
on (date)       .......   ............................... .


            □ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (dale)                     ; or

            □ I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $


My fees are $                                                 for travel and $           for services, for a total of $   0.00



            I declare under penalty of perjury that this information is true.


Date: ........ .......                  ........                                 _                  ______ _
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                            Server's address


Additional information regarding attempted service, etc.:
      Case 2:12-cv-04791 Document 66 Filed 08/23/19 Page 19 of 19 PageID #: 826




AO 88A (Rev. 02/14) Subpoena la Testify at a Deposition in n Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                      conditions if the serving party;
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantia! need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or               (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (I) Producing Documents or Electronically Stored Information. These
  (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in die ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form for Producing Electronically Stored information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include            which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees-—on a party or attorney who             (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                             (I>) inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                     responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting die premises—or to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or i4 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (li) describe the nature of lire withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, wilhoul revealing information itself
      (ii) These acts may be required only as directed in the order, and the      pri vileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from       (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present die information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance Is required for n determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                         For access to subpoena materials, sec Fed. R. Civ. P 45(a) Committee Note (2013),
